Case: 20-40596     Document: 00516062601         Page: 1     Date Filed: 10/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 20, 2021
                                  No. 20-40596                            Lyle W. Cayce
                                                                               Clerk

   Jane Doe, individually and as next friends of "Son Doe", minor son;
   John Doe, individually and as next friend of "Son Doe", minor son,

                                                           Plaintiffs—Appellants,

                                       versus

   Bridge City Independent School District,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:20-CV-113


   Before Dennis, Higginson, and Costa, Circuit Judges.
   Per Curiam:*
          Plaintiffs (collectively the “Does”) appeal the district court’s denial
   of leave to amend their pleadings. Because we find no abuse of discretion in
   the district court’s holding that allowing the Does leave to amend would have
   been futile due to contrary controlling precedent, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40596        Document: 00516062601             Page: 2      Date Filed: 10/20/2021




                                         No. 20-40596


                                               I.
           This dispute stems from an alleged assault in a school locker-room
   upon “Son” Doe, a middle school student in the Bridge City Independent
   School District (“Bridge City”), by another student. The Does sued Bridge
   City under 42 U.S.C. § 1983, arguing that the district was liable for Son Doe’s
   injuries. The district court granted Bridge City’s motion to dismiss under
   Fed. R. Civ. P. 12(b)(6), holding that the Does had failed to adequately
   plead municipal liability to hold Bridge City responsible for the intentional
   tortious actions of the alleged third-party attacker. The Does had not
   responded to the motion to dismiss. Although the Does had also not moved
   to amend their pleadings, the district court proactively denied them that
   opportunity on the grounds of futility.
           Over a month later, the Does filed a motion to reconsider, arguing that
   the district court’s dismissal of their claims was “premature” because they
   had intended to file an amended complaint in lieu of filing a response to
   Bridge City’s motion to dismiss. Because the Does did not identify any
   federal rule under which they were moving for reconsideration, the district
   court analyzed the motion as either a Fed R. Civ. P. 59(e) motion to alter
   or amend the judgment or a Fed R. Civ. P. 60(b) motion for relief from a
   judgment or order, and denied the motion under either analysis. 1 The Does
   now appeal to this court.
                                              II.
           At the outset, the Does argue that this court should construe their
   petition as an appeal from a Rule 12(b)(6) dismissal, and thus should review


           1
            The Does do not challenge the district court’s Rule 59(e) or Rule 60(b) analysis,
   nor do they contend on appeal that the district court should have analyzed the motion for
   reconsideration under any alternate framework.




                                               2
Case: 20-40596        Document: 00516062601              Page: 3      Date Filed: 10/20/2021




                                         No. 20-40596


   the district court’s holding de novo. Bridge City avers that the proper
   standard of review is abuse of discretion, arguing that the Does have waived
   any challenge to the district court’s dismissal of their claims by failing to brief
   those arguments on appeal. We agree. The Does briefed only two issues on
   appeal; first, arguing that the district court erred in denying leave to amend,
   and second, attempting to advance a constitutional argument on the merits
   which was not presented to the district court. 2 Because the Does entirely fail
   to address the district court’s reasons for dismissing their claims, they have
   waived any challenge to the Rule 12(b)(6) dismissal order. Thus, we review
   for abuse of discretion only the district court’s denial of leave to amend.
                                              III.

           Leave to amend “shall be freely given when justice so requires,” Fed.
   R. Civ. P. 15(a), but a district court need not do so when amendment
   would be futile. Foman v. Davis, 371 U.S. 178, 182 (1962). The district court
   denied the Does leave to amend, reasoning that amendment would be futile
   because, inter alia, the Fifth Circuit does not recognize a DeShaney special
   relationship between a school and its students that gives rise to an affirmative
   duty to protect them from private violence. DeShaney v. Winnebago County
   Department of Social Services, 489 U.S. 189 (1989); see Doe ex rel. Magee v.
   Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849 (5th Cir. 2012) (en banc).
   We agree. In DeShaney, the Supreme Court stated that “nothing in the
   language of the Due Process Clause itself requires the State to protect the
   life, liberty, and property of its citizens against invasion by private actors.”
   489 U.S. at 195. A special relationship giving rise to this duty exists only



           2
             Because this novel argument is raised for the first time on appeal, we decline to
   consider its merits. See, e.g., NCDR, L.L.C. v. Mauze & Bagby, P.L.L.C., 745 F.3d 742, 752
   (5th Cir. 2014).




                                               3
Case: 20-40596      Document: 00516062601          Page: 4    Date Filed: 10/20/2021




                                    No. 20-40596


   “when the State takes a person into its custody and holds him there against
   his will[.]” Id. at 199–200. Previously we have found that this special
   relationship exists “when the state incarcerates a prisoner,” “involuntarily
   commits someone to an institution,” or places a child in foster care.
   Covington, 675 F.3d at 856 (citations omitted). However, we have held
   explicitly that “a public school does not have a special relationship with a
   student that would require the school to protect the student from harm at the
   hands of a private actor.” Id. Therefore, the school did not have a
   constitutional duty to protect Son Doe. The fact that the alleged perpetrator
   of the private violence in this case was another student does not change this
   result. See Walton v. Alexander, 44 F.3d 1297 (5th Cir. 1995) (en banc) (finding
   no special relationship giving rise to a duty to protect student plaintiff from
   sexual assault by another student); Doe v. Columbia-Brazoria Indep. Sch. Dist.
   by & through Bd. of Trustees, 855 F.3d 681, 688 (5th Cir. 2017) (same).
   Because we are bound by these precedents, we agree that any attempt by the
   Does to amend their pleadings in order to survive Rule 12(b)(6) review would
   have been futile.
                                          *
          For the foregoing reasons, we AFFIRM.




                                          4